PRIVATE AND CONFIDENTIAL

 

 

November 28, 2018

 

 

REGENTYS CORPORATION

6135 NW 167th Street, Suite E-15

Miami Lakes, Florida 33015

Attention: Richard C. Bulman, Jr., CEO

 

Dear Sir:

 

Re:       Binding Letter of Intent

 

This letter agreement sets forth our agreement and understanding as to the
essential terms of the sale to Generex Biotechnology Corporation, Delaware
corporation (or an affiliate thereof) (the “Purchaser”) by Regentys Corporation,
A Florida corporation (the “Corporation”) of equity securities in the capital of
the Corporation equal to fifty-one percent (51%) of the authorized and issued
equity securities in the capital of the Corporation on a post-closing basis (the
“Transaction”). The parties intend this letter agreement to be binding and
enforceable, and that it will inure to the benefit of the parties and their
respective successors and assigns.

 

 1. Purchased Shares. On the terms and subject to the fulfilment of the
    conditions hereof, on the Closing Date (as that term is hereinafter defined)
    the Corporation will sell to the Purchaser, and the Purchaser will purchase
    and accept from the Corporation, an aggregate of common shares in the
    capital of the Corporation equal to no less than fifty-one percent (51%) of
    the issued and outstanding equity securities in the capital of the
    Corporation on a post-closing basis (the “Purchased Shares”).

 

 2. Purchase Price. The price payable by the Purchaser to the Corporation for
    the Purchased Shares will be $1.25 per share for an aggregate sum of Fifteen
    Million Dollars ($15,000,000) (the “Purchase Price”).



 1 

 



 1. Within two (2) business days of the execution of this Letter of Intent, the
    Purchaser will pay to the Corporation a Development Milestone Payment in the
    amount of Four Hundred Thousand Dollars ($400,000) (the “Milestone Payment”)
    by wire transfer of immediately available funds.

 

i.On the Closing Date, the Milestone Payment (without interest) will be deemed
applied against the Purchaser’s obligation to make payment of the Purchase Price
(320,000 shares of Corporation common stock).

 

ii.In the event of the termination of this letter agreement after payment of the
Milestone Payment (otherwise than by operation of the execution and delivery of
the Formal Agreement), at the Purchaser’s sole option, (x) the Milestone Payment
shall be repayable by the Corporation, without interest, within 180 days of the
date of termination of this letter agreement, or (y) in full and final
satisfaction of the Corporation’s obligation to repay the Milestone Payment, the
Corporation shall issue to the Purchaser that number of common shares in the
capital of the Corporation equal to 2% of the issued and outstanding equity
securities in the capital of the Corporation (on a post-issuance basis)
calculated as at the date of this letter agreement.

 

 2. The balance of the Purchase Price - Fourteen Million Six Hundred Thousand
    Dollars ($14,600,000) will be due and payable by the Purchaser to the
    Corporation via a promissory note at 4% APR (“Note”) comprised of guaranteed
    payments (“Guaranteed Payments”) and incremental payments to occur as
    follows (the “Incremental Payments”):

 

i.$3,450,000 as a Guaranteed Payment to initiate pre-clinical activities on or
before January 15, 2018;

ii.$2,000,000 as a Guaranteed Payment to initiate patient recruitment activities
on or before May 1, 2019;

iii.$3,000,000 as a Guaranteed Payment to initiate a first-in-human pilot study
on or before September 1, 2019;

iv.$5,000,000 as an Incremental Payment (4,000,000 shares of Corporation common
stock) to initiate a human pivotal study on or before February 1, 2020; and

v.$1,150,000 as an Incremental Payment (920,000 shares of Corporation common
stock) to submit a 510(k) de novo submission to the FDA on or about February 1,
2021.



 2 

 

 

 3. Provided that each of the Guaranteed Payments is made when due, the price to
    be paid by the Purchaser for each share of the Corporation’s common stock
    shall be $1.25 per share. In the event that the Purchaser fails to make full
    payment when due of the Guaranteed Payments, the Corporation, in its sole
    discretion, shall have the option to (i) forfeit all of Purchaser’s shares
    OR (ii) demand and receive freely tradeable common shares of Purchaser
    equivalent to 110% of the value of the missing Guaranteed Payment with
    Purchaser facilitating the disposition of same in ordinary trading
    activities and in accordance with all state and federal securities laws,
    rules and regulations and exchange requirements.

 

 4. Provided that each of the Incremental Payments is made when due, the price
    to be paid by the Purchaser for each share of the Corporation’s common stock
    shall be $1.25 per share. In the event any Incremental Payment is not paid
    when due, (i) Purchaser’s ownership interest in the Purchased Shares shall
    be automatically and proportionally reduced based upon the amount of the
    Purchase Price actually paid and (ii) such Purchaser’s share certificate
    shall be returned by Purchaser to Corporation for reissuance and failing
    that, Corporation shall be entitled to automatically adjust Purchaser’s
    ownership interest on the books of the Corporation.

 

 5. Notwithstanding any of the foregoing, the Purchaser shall have a period of
    sixty (60) calendar days following the date upon which any Incremental
    Payment is due and payable to “cure” a default by making payment of such
    Incremental Payment in full in cash (but subject to Corporation rights set
    forth in Section 2 (c)) failing which the Corporation shall, among other
    things, be entitled in its sole discretion to pursue alternative sources of
    capital without regard to any pre-emptive rights, rights of first refusal,
    or anti-dilution protections otherwise available to the Purchaser.

 

 6. Provided further that the Purchaser shall be entitled, in its sole
    discretion, to accelerate payment (and therefore common share vesting) of
    any Incremental Payment, in whole or in part.



 3 

 

 

 7. The Formal Agreement (as that term is hereinafter defined) will provide that
    it shall be a condition precedent to closing that the Corporation will
    covenant and agree to deliver to the Purchaser, within sixty (60) calendar
    days of the Closing Date the financial statements of the Corporation
    mandated by Regulation S-X (17 C.F.R. Part 210) audited by a PCAOB auditor
    (the “Financial Statements”) so as to facilitate consolidation of such
    financial statements with those of the Purchaser. In the event that the
    Financial Statements are not delivered to the Purchaser on or before the
    Delivery Date, the Purchaser shall be entitled, in its sole discretion, to
    rescind the Transaction, in which event (i) the Milestone Payment and any
    Guaranteed Payments and Incremental Payments made prior to such rescission
    will be forthwith due and repayable by the Corporation to the Purchaser.

 

 8. The Purchase Price will be utilized by the Corporation generally in
    accordance with a use of proceeds, budget, and timeline annexed to the
    Formal Agreement.

 

 9. On the Closing Date, the Corporation will issue to the Purchaser a
    certificate evidencing ownership of fifty one percent (51%) of the
    authorized and issued shares of the Corporation with Purchaser executing a
    stock purchase agreement and a pledge and security agreement to secure
    payment to Seller of the amounts owed pursuant to the Note.

 

 3. Conditions Precedent to Closing. The closing of the Transaction will be
    subject to the satisfaction of the following conditions precedent (in
    addition to any conditions precedent identified in the Formal Agreement (as
    that term is hereinafter defined)) (the “Conditions Precedent”):

 

 1. The parties shall have agreed upon the terms and conditions of a formal
    agreement in respect of the Transaction (the “Formal Agreement”), which
    Formal Agreement shall memorialize the provisions of this letter agreement
    and include industry-standard terms and conditions in respect of the
    Transaction. For greater certainty, the Formal Agreement will contain
    representations and warranties customary to transactions like the
    Transaction, including, without limitation, representations and warranties
    by the Corporation (i) as to the accuracy and completeness of the
    Corporation's internally generated financial statements, dated as of
    September 30, 2018, (ii) disclosure of all the Corporation's material
    contracts, commitments and liabilities, direct or contingent; (iii) the
    physical condition, suitability, ownership and absence of liens, claims and
    other adverse interests with respect to the Corporation's assets; (iv)
    issuance and status of the Purchased Shares; (e) the absence of liabilities
    with respect to the Corporation and liabilities incurred in the ordinary
    course of business since the date of latest audited financial statements;
    (f) the absence of a material adverse change in the condition (financial or
    otherwise), business, properties, assets or prospects of the Corporation;
    (g) the absence of pending or threatened litigation, claims, investigations
    or other matters affecting the Transaction; (h) the Corporation's compliance
    with laws and regulations applicable to its business and obtaining all
    licenses and permits required for its business; and (i) the due
    incorporation, organization, valid existence, good standing and
    capitalization of the Corporation. The parties hereby covenant and agree to
    diligently pursue good faith negotiation of the Formal Agreement.



 4 

 

 

 2. Each of the Purchaser and the Corporation shall be satisfied, in its sole
    discretion, with the results of its due diligence investigations in respect
    of the Transaction.

 

 3. The holders of the Corporation’s Series A Preferred Stock (the “Preferred A
    Holders”) and the holders of the Corporation’s common stock shall have
    executed and delivered to and in favor of the Corporation and the Purchaser
    any and all consents to, and waivers in respect of, the Transaction as
    mandated the terms and conditions of (i) the Second Amended and Restated
    Articles of Incorporation of the Corporation (the “Articles of
    Incorporation”), (ii) the Series A Convertible Preferred Stock Purchase
    Agreement between the Corporation and the Preferred A Holders (the
    “Preferred A SPA”), and (iii) the Second Amended and Restated Shareholder’s
    Agreement, such consent to include, inter alia, (x) consent to the
    composition of the Board (as that term is hereinafter defined), (y) consent
    to the issuance of the Purchased Shares to the Purchaser, and (z) a waiver
    of the preemptive purchase rights set forth in the Rights Agreement.

 

 4. The boards of directors of each of the Purchaser and the Corporation shall
    have approved the Transaction.

 

 4. Closing Date. The closing date of the Transaction (the “Closing Date”) shall
    be the closing date specified in the Formal Agreement; provided, however,
    that either party shall be entitled, in its sole discretion, to terminate
    this letter agreement in the event that the Formal Agreement has not been
    executed and delivered on or before December 31, 2018. In the event that the
    Formal Agreement has not been executed and delivered prior to the due date
    for payment of the First Guaranteed Payment, the Purchaser shall nonetheless
    make the First Guaranteed Payment ($3,450,000) when due. In the event of the
    termination of this letter agreement after payment of the First Guaranteed
    Payment (otherwise than by operation of the execution and delivery of the
    Formal Agreement), at the Purchaser’s sole option, (x) the First Guaranteed
    Payment shall be repayable by the Corporation, without interest, within 360
    days of the date of termination of this letter agreement (unless the First
    Incremental Payment is due and payable on an earlier date pursuant to
    paragraph 2(f) of this letter agreement), or (y) in full and final
    satisfaction of the Corporation’s obligation to repay the First Incremental
    Payment, the Corporation shall issue to the Purchaser that number of common
    shares in the capital of the Corporation equal to 20% of the issued and
    outstanding equity securities in the capital of the Corporation (on a
    post-issuance basis) calculated as at the date of this letter agreement.

 

 5. Board Membership & Executive Management Participation. From and after the
    Closing Date and for so long as the Purchaser is the registered and
    beneficial owner of not less than fifty-one percent (51%) of the issued and
    outstanding equity securities in the capital of the Corporation, the size of
    the Corporation’s Board of Directors (the “Board”) shall be set at seven (7)
    composed of (i) the CEO of the Corporation, (ii) one officer of the
    Corporation (iii) the CEO of Purchaser, one appointee of Series A Holders
    and three independent directors. Currently the Board of Directors is
    composed of Richard C. Bulman, Jr., Gerard S. Coombs, Reginald Hardy,
    Michael Phalen, Hal Wrigley, (Series A), Darren Sloniger and Joseph Moscato,
    and one more independent director. The term of service is two years and
    board seats are staggered. The Corporation shall reimburse directors for
    reasonable expenses associated with travel in attending Board meetings. The
    Corporation shall also tender a stipend or other remuneration to the three
    independent directors, in such amount(s) as is customary in the industry.
    The Corporation will maintain director and officer liability insurance with
    recognized carriers with coverage and in amounts satisfactory to the
    Purchaser.

 

Upon execution and delivery of this letter agreement, for throughout the
currency of this letter agreement, one representative of Corporation shall be
invited to attend each and every meeting of the board of directors of the
Purchaser as an “observer”.

 

 6. Purchaser First Refusal and Co-Sale Rights. Purchaser will have the right to
    purchase any shares that holders propose to sell or transfer to any third
    party (other than Permitted Transfers as defined by Amended and Restated
    Shareholder Agreement). This right may be exercised if Corporation does not
    elect to purchase all of the transferred shares. Investors that do not
    exercise their rights of first refusal will have the right to include their
    pro rata share of Common (on an as-if-converted basis) in any such sale by a
    Founder.

 

 7. Shareholders. Purchaser shall be required to execute a shareholder
    agreement.
 8. Restrictive Rights. Purchaser will not be able to transfer its shares except
    pursuant to Shareholder Agreement - Permitted transfers: (i) estate
    purposes; (ii) death; (iii) SEC-defined Affiliates; (iv) entities managing
    the beneficial interests; and (v) sale of substantially all of the assets or
    stock of Corporation.



 5 

 

 

 9. Pre-Closing Corporation Operation. Commencing on the date hereof and ending
    on the later of the Closing Date or December 31, 2018:

 

 1. Conduct of Business. The Corporation shall: use its best efforts to preserve
    intact the Corporation’s business organization, its board of directors, its
    employees and other business relationships; continue to operate in the
    ordinary course of its business and maintain its books, records and accounts
    in accordance with generally accepted accounting principles, consistent with
    past practice; use its reasonable best efforts to maintain the Corporation's
    current financial condition, including working capital levels; not incur any
    indebtedness or enter into any agreements to make business or product line
    acquisitions; and, not declare or make any dividend or stock distributions.

 

 2. Standstill. The Corporation shall not enter into, nor continue to any
    extent, negotiations for any merger or acquisition of the Corporation, any
    financing that may result in a change of control of the Corporation, or the
    sale of all or substantially all of the Corporation’s assets without
    providing written notification to Purchaser and procuring the Purchaser’s
    written consent to proceed. The Corporation acknowledges that the Purchaser
    will incur significant expense in connection with its due diligence
    investigations of the Corporation and preparation and negotiation of the
    Formal Agreement. As a result, upon execution of this letter agreement, the
    Corporation shall terminate any extant discussions or negotiations with, and
    shall cease to provide information to or otherwise cooperate with, any party
    other than the Purchaser and its representatives with respect to a
    Prospective Acquisition Transaction (as that term is hereinafter defined).
    In addition, from and after the date hereof, neither the Corporation nor any
    of its shareholders, subsidiaries or affiliates, or any of their respective
    officers, directors, employees, members, managers, representatives or
    agents, will directly or indirectly encourage, solicit, initiate, have or
    continue any discussions or negotiations with or participate in any
    discussions or negotiations with or provide any information to or otherwise
    cooperate in any other way with, or enter into any agreement, letter of
    intent or agreement in principle with, or facilitate or encourage any effort
    or attempt by any corporation, partnership, Corporation, person or other
    entity or group (other than the Purchaser and its shareholders, subsidiaries
    or affiliates, or any of their respective officers, directors, employees,
    members, managers, representatives or agents) concerning any merger, joint
    venture, recapitalization, reorganization, sale of substantial assets, sale
    of any shares of capital stock, investment or similar transaction involving
    the Corporation or any subsidiary or division of the Corporation (each, a
    "Prospective Acquisition Transaction"). The Corporation shall notify the
    Purchaser promptly in writing of any inquiries, proposals or offers made by
    third parties to the Corporation or any of its shareholders, subsidiaries or
    affiliates, or any of their respective officers, directors, employees,
    members, managers, representatives or agents with respect to a Prospective
    Acquisition Transaction and furnish the Purchaser the terms thereof
    (including, without limitation, the type of consideration offered and the
    identity of the third party). The Corporation shall deal exclusively with
    the Purchaser with respect to any Prospective Acquisition Transaction.



 6 

 

 

 10. Post-Closing Corporation Operations. On the Closing Date, the Purchaser and
     the Corporation will execute and deliver a Management Agreement (the
     “Management Agreement”) in respect of the day-to-day management of the
     business, affairs, and operations of the Corporation. The Management
     Agreement will include the following terms:

 

 1. Management. The management team will be adjusted only with the approval of a
    majority of the directors and founders. So long as Founders (Bulman, Coombs,
    Ramer, Ramphal and Sapan) or Purchaser owns fifteen percent (15%) of the
    outstanding shares of Corporation, Purchaser will not, without director and
    Founder approval: (i) make any loan or advance to any person, including, any
    employee or director, except advances and similar expenditures in the
    ordinary course of business or under the terms of the Equity Plan approved
    by the Board; (ii) guarantee any indebtedness except for trade accounts of
    Corporation or any subsidiary arising in the ordinary course of business;
    (iii) make any investment other than investments in prime commercial paper,
    money market funds, certificates of deposit in any United States bank having
    a net worth in excess of $100,000,000 or obligations issued or guaranteed by
    the United States of America, in each case having a maturity not in excess
    of two (2) years; (iv) incur any aggregate indebtedness in excess of $50,000
    that is not already included in a Board-approved budget, other than trade
    credit incurred in the ordinary course of business; (v) enter into or be a
    party to any transaction with any director, officer or employee of
    Corporation or any “associate” (as defined in Rule 12b-2 promulgated under
    the Exchange Act) of any such person except transactions made in the
    ordinary course of business and pursuant to reasonable requirements of
    Corporation’ business and upon fair and reasonable terms that are approved
    by a majority of the Board; or (vi) hire, fire, or change the compensation
    of the executive officers, including any Equity Plans or (vii) alter payment
    terms of the Note.

 

 2. Liquidity Right. Founders or their designees shall have the right to compel
    Purchaser to undertake a transaction or liquidity event as approved by the
    Board and consented to by a majority of the Corporation shareholders voting
    by class (common and preferred) (1) where such transaction shall result in:
    (a) an initial public offering of Regentys Corporation on a recognized
    national exchange with a FMV or revenues of $100M or more OR (b) a purchase
    of substantially all of the stock or assets of Corporation - or a related
    business combination with or by a third party - with at least 3X return on
    the Corporation FMV (as of closing date approx. $30M) (subject to share
    adjustments, etc.) OR (2) upon the departure of Joseph Moscato as CEO of
    Purchaser.

 

 3. Right to Invest. In the event Corporation shall require additional
    investment capital to conclude its FDA or commercialization activities,
    Purchaser shall be permitted a right to match the terms of any third-party
    investment on the same or similar terms that management may seek or be able
    to solicit, provided however, such right shall exclude licensing or rights
    transactions.

 

 4. Tender Offer. Purchaser hereby grants Corporation shareholders the right but
    not the obligation to participate in a tender offer to exchange restricted
    Corporation shares for publicly held Generex shares at a price to be
    determined based upon the fair market value of both companies, provided
    however, such tender offer shall require the approval of the Corporation
    Board given its shares are subject to a shareholder agreement and other
    corporate restrictions. The public stock may be subject to usual and
    customary holding periods for insiders.



 7 

 

 

 

 11. Representations & Warranties - Corporation. The Corporation represents and
     warrants to the Purchaser as follows, and confirms that the Purchaser is
     relying upon the accuracy of each of such representations and warranties in
     connection with the purchase of the Purchased Shares and the completion of
     the other transactions hereunder:

 

 1. On the Closing Date, the Purchased Shares will constitute fifty-one percent
    (51%) of the issued and outstanding equity securities in the capital of the
    Corporation on a fully-diluted basis.

 

 2. The Corporation has good right, full corporate power and absolute authority
    to enter into this letter agreement and to sell the Purchased Shares to the
    Purchaser in the manner contemplated hereby and to perform all of the
    Corporation’s obligations hereunder.

 

 3. Other than as contemplated by the Articles, the Preferred A SPA, and the
    Rights Agreement, no person (including any form of entity or organization)
    has any agreement, option, understanding or commitment, or any right or
    privilege (whether by law, pre-emptive or contractual) capable of becoming
    an agreement, option or commitment, including convertible securities,
    warrants or convertible obligations of any nature, for, (i) the purchase,
    subscription, allotment or issuance of, or conversion into, any of the
    unissued shares in the capital of the Corporation or any securities of the
    Corporation, or (ii) the purchase or other acquisition from the Corporation
    of any of its undertaking, property or assets, other than in the ordinary
    course of the Corporation’s business.

 

 12. Representation & Warranties – Purchaser. The Purchaser represents and
     warrants to the Corporation as follows, and confirms that the Corporation
     is relying upon the accuracy of each of such representations and warranties
     in connection with the sale of the Purchased Shares and the completion of
     the other transactions hereunder. The Purchaser has good right, full
     corporate power, and absolute authority to enter into this letter
     agreement, to acquire the Purchased Shares from the Corporation in the
     manner contemplated hereby, and to perform all of the Purchaser’s
     obligations hereunder.

 

 13. Confidentiality. The parties acknowledge being bound by a reciprocal
     confidential disclosure agreement made May 10, 2017 (the “CDA”), the terms
     of which are incorporated hereby by reference.

 

 14. Disclosure. The Corporation hereby acknowledges and accepts that,
     notwithstanding anything to the contrary set forth in the CDA, within four
     (4) business days of the date of execution and delivery of this letter
     agreement, the Purchaser will be obligated by applicable federal securities
     laws to file a Form 8-K Current Report with the U.S. Securities and
     Exchange Commission disclosing the existence, terms, and conditions of this
     letter agreement. All press releases and other public announcements
     relating to this letter agreement or the Transaction will be agreed upon by
     both parties acting reasonably.

 

 8 

 



 15. Expenses. The parties will pay all of their respective expenses incidental
     to this letter agreement, the Formal Agreement, and the consummation of the
     Transaction (and, for greater certainty, the fees and expenses associated
     with the requisite audit of the Corporation’s financial statements will be
     borne by the Corporation). Each party hereby represents and warrants to the
     other that there are no brokerage or finder’s fees that are or will be
     payable in respect of the Transaction.

 

 16. Governing Law. This letter agreement shall be governed by and construed in
     accordance with the laws of the State of Florida without regard to any
     conflict of laws principles.

 

 

 

 

Signature Page to Follow

 

 

 9 

 



If the foregoing correctly sets forth our mutual understanding and agreement,
please so indicate by signing where indicated below and returning a signed copy
to the Purchaser.

 



    GENEREX BIOTECHNOLOGY CORPORATION         By:     Name: Joseph Moscato  
Title: President & Chief Executive Officer                 REGENTYS CORPORATION
      11/2/18 By:     Name: Richard C. Bulman, Jr.   Title: Chief Executive
Officer

 EvG0

 



 10 

 

 